DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a transmitting unit for emitting”, “a receiving unit for receiving”, and “an optical expansion unit”, in claims 11, 15, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
6.	Claim 20 is objected to because of the following informality.
Regarding Claim 20, line 1, change “claim 9” to --claim 19--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitations "the number of the light sources" in line 2 and "the number of the corners" in line 2-3. There are insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 11-14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3825747 by Thompson (herein after Thompson).

1-10. (Canceled).  

  
Regarding Claim 11,  Thompson teaches a sensor device for detecting an object with light of at least one wavelength (Fig. 1, Abstract), comprising: 
a transmitting unit for emitting light using at least one light source (Fig.1 @ 10); and 
a receiving unit for receiving light (Fig.1 @ 16), 
wherein the light emitted by the transmitting unit (Fig.1 @ 10) in a plane perpendicular to the transmit path has the shape of a surface (Col 2, line 61-63: tube 12, Col 3, line 20-26: annular beam thus teaches the shape of a surface), which includes an inner area to which light is not applied (Col 3, line 20-26: darkened interior portion), 
wherein an optical element (Fig.1 @ 14) is situated in a shared part of the transmit (Fig.1 @ 22) and receive (Fig.1 @ 26) paths so that a cross-section surface of the optical element (Fig.1 @ 14) in the plane perpendicular to the transmit path (Fig.1 @ 22) essentially completely overlaps (Fig. 1 @ ) with its cross-section surface the inner area (Fig.1 @ 26) (Col 2, line 61 to Col 3, line 8) to which light is not applied (Col 3, line 20-26: darkened interior portion).  
 
Regarding Claim 12,  Thompson teaches wherein the surface is formed to be annular-shaped or elliptical ring-shaped (Fig. 1 @ 12, Col 2, line 61-63: tube 12).  

Regarding Claim 13,  Thompson teaches wherein the surface (Fig. 1 @ 12, Col 2, line 61-63: tube 12) is formed to be quadrangular, hexagonal, or octagonal (Fig. 3, illustrates eight corners), and wherein the number of the light sources is less than or equal to the number of the corners (Fig.1 @ 10).  

Regarding Claim 14,  Thompson teaches wherein a shape of an outer contour of the inner area and/or a shape of an outer contour of the cross-section surface essentially correspond to the shape of the outer contour of the circumferential surface (Col 2, line 61-63: tube 12, Col 3, line 20-26: annular beam thus teaches the limitation). 

Regarding Claim 16,  Thompson teaches wherein a further optical element (Fig. 1 @ 12) is situated for light of the transmit path (Fig. 1 @ 22) and includes a mount for the optical element (Fig. 1 @ 14) for light of the receive path (Fig. 1 @ 26), and wherein the mount is essentially hollow (Fig. 1 @ 12, Col 2, line 61-63: tube 12 thus teaches hollow).  

Regarding Claim 19,  Thompson teaches a method for detecting an object with light of at least one wavelength (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.), the method comprising: 
emitting the light with a transmitting unit using at least one light source (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.); and
receiving the light with a receiving unit (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.); 
wherein the light is emitted by the at least one light source in a plane perpendicular to the transmit path forming a circumferential surface, which includes an inner area to which light is not applied (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.), and 
wherein an optical element is situated in a shared part of the transmit and receive paths so that a cross-section surface of the optical element in the plane perpendicular to the transmit path essentially completely overlaps with its cross-section surface the inner area to which light is not applied (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.).  
 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of US Patent No. 4063226 by Kozma et al (hereinafter Kozma).

Regarding Claim 15,  Thompson teaches the transmit path (See Claim 11 rejection) but does not explicitly teach wherein an optical expansion unit and/or a beamforming element are situated in the transmit path. 

However, Kozma teaches wherein an optical expansion unit and/or a beamforming element (Fig 1A @ 46, Col 4, line 30-33) are situated in the transmit path.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Kozma as taught above such that wherein an optical expansion unit and/or a beamforming element are situated in the transmit path is accomplished in order to shape the beam as suggested by Kozma (Kozma, Col 4, line 30-33).

13.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of “High resolution imaging with TM01  laser beams”, Proc. of SPIE vol 7099, 709901 (2008) by Dehez et al (hereinafter Dehez) (Submitted by Applicant in IDS).

Regarding Claim 17,  Thompson teaches wherein the transmitting unit for generating the shape of the light in a plane perpendicular to the transmit path (See Claim 11 rejection) but does not explicitly teach includes a spatial mode converter. 

However, Dehez teaches a spatial mode converter (Fig. 7 @ Mode converter). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Dehez as taught above such that adding a spatial mode converter is accomplished in order to convert to TM01 as suggested by Dehez (Dehez, Conclusion).

Regarding Claim 18,  Thompson teaches all the features of the claimed invention except wherein the spatial mode converter includes at least one of: an axicon, a liquid crystal, a resonator structure, a Mach-Zehnder interferometer, a combination of one or multiple waveplates and an interferometer, a holographic element, a birefringent element, or an arbitrary combination thereof. 

However, Dehez teaches wherein the spatial mode converter (Fig. 7 @ Mode converter) includes at least one of: an axicon, a liquid crystal, a resonator structure, a Mach-Zehnder interferometer (Page 2, Sec. 2.1: Experimental setup, 1st para.), a combination of one or multiple waveplates and an interferometer, a holographic element, a birefringent element, or an arbitrary combination thereof. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Dehez as taught above such that wherein the spatial mode converter includes at least one of: an axicon, a liquid crystal, a resonator structure, a Mach-Zehnder interferometer, a combination of one or multiple waveplates and an interferometer, a holographic element, a birefringent element, or an arbitrary combination thereof is accomplished in order to combine two TM01 as suggested by Dehez (Dehez, Page 2, Sec. 2.1: Experimental setup, 1st para.). 

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of US Patent No. 5642209 by Baker (hereinafter Baker).

Regarding Claim 20,  Thompson teaches wherein an annular-shaped or elliptical ring-shaped cross-section surface for light is generated (Fig. 1 @ 12, Col 2, line 61-63: tube 12), but does not explicitly teach and wherein two different Hermite-Gaussian modes or two different transverse electromagnetic modes of the light, in the form of a laser, are superimposed.

However, Baker teaches wherein two different Hermite-Gaussian modes or two different transverse electromagnetic modes of the light, in the form of a laser, are superimposed (Col 6, line 16-26).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Baker as taught above such that wherein two different Hermite-Gaussian modes or two different transverse electromagnetic modes of the light, in the form of a laser, are superimposed is accomplished in order to combine fix the amplitude peaks of the beam on the intensity profile (Baker, Col 6, line 16-26). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886